Exhibit 10.1(a)

UNITED STATES OF AMERICA

Before The

OFFICE OF THRIFT SUPERVISION

 

In the Matter of    )    Order No.:WE-08-002    )   
AMERICAN SAVINGS BANK, F.S.B.,    )    Effective Date: January 23, 2008
Honolulu, Hawaii.    )       )    OTS Docket No.: 08384    )       )   

CONSENT ORDER TO

CEASE AND DESIST FOR AFFIRMATIVE RELIEF

WHEREAS, American Savings Bank, F.S.B., Honolulu, Hawaii, OTS Docket No. 08384
(Institution), has executed a Stipulation and Consent to the Issuance of an
Order to Cease and Desist for Affirmative Relief (Stipulation); and

WHEREAS, the Institution, by executing the Stipulation, has consented to the
issuance of this Consent Order to Cease and Desist for Affirmative Relief
(Order) by the Office of Thrift Supervision (OTS), pursuant to 12 U.S.C. §
1818(b) and

WHEREAS, the Director of the OTS has delegated to the Regional Directors of the
OTS the authority to issue consent orders on behalf of the OTS pursuant to
provisions of 12 U.S.C. § 1818.

NOW, THEREFORE, IT IS ORDERED THAT:

I. ORDER TO CEASE AND DESIST

The Institution and its directors, officers, employees, and agents shall cease
and desist from any action (alone or with another or others) for or toward
causing, bringing about, participating in, counseling, or aiding and abetting
any violation of:



--------------------------------------------------------------------------------

A. The Currency and Foreign Transactions Reporting Act (the Bank Secrecy Act or
BSA), 31 U.S.C. §§ 5311 et seq., and the related BSA regulations issued by the
United States Department of the Treasury, 31 C.F.R. Part 103, and the OTS, 12
C.F.R. § 563.177;

B. The OTS regulations governing suspicious activity reports (SARs) set forth in
12 C.F.R. § 563.180 (the SAR Regulation);

C. The Truth in Lending Act, 15 U.S.C. § 1601 et seq., 12 C.F.R. Part 226
(Regulation Z) (TILA);

D. The Real Estate Settlement Procedures Act, 12 U.S.C. § 2601 et seq., 24 C.F.
R. Part 3500 (Regulation X) (RESPA);

E. The Home Mortgage Disclosure Act, 12 U.S.C. § 2801 et seq., 12 C.F.R. Part
203 (Regulation C) (HMDA); and

F. The Flood Disaster Protection Act, 42 U.S.C. § 4001 et seq., 12 C.F.R. Part
572 (FDPA).

II. BANK SECRECY ACT/ANTI-MONEY LAUNDERING (BSA/AML)

The Institution shall take the following steps to strengthen its BSA/AML
Program:

A. Within thirty (30) days of the effective date of this Order, the Institution
shall provide OTS with a plan for enhancement of the Institution’s BSA/AML
Program for review and comment by the OTS (BSA/AML Program Plan). The
Institution shall revise the BSA/AML Program Plan within fifteen (15) days of
receiving comments by the OTS. The BSA/AML Program Plan, as modified by the
comments of the OTS, shall be subject to this Order and any deviation from this
Plan shall be a violation of the Order.

B. Within ninety (90) days of the effective date of this Order, the Institution
shall take the following steps to improve its BSA/AML Program:

 

2



--------------------------------------------------------------------------------

1. Developing written customer due diligence and enhanced due diligence
procedures based on business line, customer and product risk-scoring and
incorporating those procedures into the Institution’s customer identification
program;

2. Enhancing the Institution’s BSA/AML risk assessment and establishing a
process for reviewing and updating the assessment to reflect changes made to the
program as a result of the ongoing remediation process;

3. Developing written policies and procedures for tracking and monitoring
internal incident reports, investigations and Suspicious Activity Report
filings, including applicable document retention requirements;

4. Developing specific and unambiguous accountabilities for the Institution’s
BSA officer and for all staff and officers with BSA/AML responsibility; and

5. Developing specific training programs for all staff and officers with BSA/AML
responsibility and the internal audit department and other units that may audit
or otherwise review the Institution’s BSA/AML program.

III. COMPLIANCE MANAGEMENT

The Institution shall take the following steps to strengthen its Compliance
Management Program:

A. Within thirty (30) days of the effective date of this Order, the Institution
shall provide OTS with plans for enhancement of the Institution’s Compliance
Management and Internal Audit Programs for review and comment by the OTS
(Compliance Management and Internal Audit Program Plans). The Institution shall
revise the Compliance Management and Internal Audit Program Plans within thirty
(30) days of receiving comments by the OTS. The Compliance Management and
Internal Audit Program Plans, as modified by the

 

3



--------------------------------------------------------------------------------

comments of the OTS, shall be subject to this Order and any deviation from
either of these Plans shall be a violation of the Order.

B. Within ninety (90) days of the effective date of this Order, unless otherwise
noted in the approved Compliance Management Program Plan, the Institution shall
take the following steps to strengthen its Compliance Management Program:

1. Providing the Institution’s compliance officer with sufficient dedicated
staff and other resources to permit the compliance officer to perform all
responsibilities in a timely and effective manner;

2. Providing a system for the collection of internal audit, quality control, and
self-assessment review findings for the compliance department’s analysis and
prompt coordination of corrective actions;

3. Establishing a committee composed of representatives from all operating areas
of the bank and the compliance department to facilitate communication and
coordination on compliance related matters among the units;

4. Enhancing policies and procedures to reflect current practices and regulatory
requirements and instituting a system to review and update them on a regular
basis going forward;

5. Ensuring compliance with residential mortgage lending requirements such as
those set forth in TILA, RESPA, and HMDA, by:

(a) Providing appropriate enhancements to the Institution’s policies, procedures
and practices to ensure compliance with residential mortgage lending
requirements;

(b) Providing training to relevant staff in residential mortgage lending
requirements and establishing an ongoing training program that reinforces
staffs’ continuing awareness of those requirements;

 

4



--------------------------------------------------------------------------------

(c) Reviewing, on an ongoing basis, the accuracy of information provided by the
Institution’s data processing systems to the internal monitoring and oversight
groups; and

(d) Reviewing loans on an ongoing basis for compliance with regulatory
requirements.

6. Establishing policies, procedures, and practices to ensure compliance with
the requirements of the FDPA, including ensuring that required notices are
provided to borrowers if the flood insurance coverage is determined to be
inadequate and ensuring that the Institution takes the necessary steps to force
place insurance if the borrower fails to secure adequate coverage.

IV. COMPLIANCE COMMITTEE

A. Within thirty (30) days of the effective date of this Order, the Board shall
establish and appoint an oversight committee of the Board (the Compliance
Committee) comprised of at least three directors, the majority of whom shall be
Outside Directors,1 to coordinate and monitor the Institution’s progress and
compliance with this Order.

B. Beginning at the first regular meeting of the Board after the end of the
first full quarter after the effective date of this Order and quarterly
thereafter, the Compliance Committee shall provide a written progress report to
the Board that:

1. Describes the actions taken by the Institution to comply with this Order and
the results of such actions;

2. Identifies remaining actions to be completed within the quarter;

3. Identifies with specificity any noncompliance with the Order and remedial
actions taken or proposed with respect to any noncompliance;

--------------------------------------------------------------------------------

1

As used in this Order, “Outside Director” means a director who is not: (1) a
controlling shareholder (as defined in 12 C.F.R. § 215.2(m); (2) a salaried
officer or employee of the Savings Association or its subsidiary(ies) or service
corporation(s); or (3) a salaried officer or employee of its holding company or
subsidiary of the holding company.

 

5



--------------------------------------------------------------------------------

4. Within thirty (30) days thereafter, the Board shall submit to the OTS:

(a) A copy of the Compliance Committee’s progress reports for that quarter, with
any additional comments made and actions taken by the Board; and

(b) A copy of the Board minutes reflecting discussion of the progress report.

5. Nothing contained herein shall diminish the responsibility of the entire
Board to ensure the Institution’s compliance with the provisions of this Order.

V. SUBMISSION TO OTS

All submissions to the OTS that are required by or contemplated by this Order
shall be submitted within the specified timeframes. Submissions, including
progress reports and any requests for extension of time, shall be sent to:

Darrel Dochow, Regional Director

Office of Thrift Supervision

2001 Junipero Serra Blvd.

Daly City, CA 94014-3897

Mark Johnson, Assistant Director

Office of Thrift Supervision

101 Stewart Street, Suite 1010

Seattle, WA 98101-2419

VI. DEFINITIONS

All technical words or terms used in this Order for which meanings are not
specified or otherwise provided by the provisions of this Order shall, insofar
as applicable, have meanings as defined in Chapter V of Title 12 of the Code of
Federal Regulations, the Home Owners Loan Act (HOLA), the BSA, the Federal
Deposit Insurance Act (FDIA), OTS Memoranda, or other published OTS guidance.
Any such technical words or terms used in this Order and undefined in said Code
of Federal Regulations, the HOLA, the FDIA. OTS Memoranda. or other published
regulatory guidance shall have meanings that are in accordance with the best
custom and usage in the savings and loan industry.

 

6



--------------------------------------------------------------------------------

VII. SUCCESSOR STATUTES, REGULATIONS, GUIDANCE, AMENDMENTS

Reference in this Order to provisions of statutes, regulations, OTS Memoranda,
and other published regulatory guidance shall be deemed to include references to
all amendments to such provisions as have been made as of the Effective Date and
references to successor provisions as they become applicable.

VIII. NO VIOLATIONS AUTHORIZED; OTS NOT RESTRICTED

Nothing in this Order or the Stipulation shall be construed as:

A. Allowing the Institution to violate any law, rule, regulation, or policy
statement to which it is subject; or

B. Restricting or estopping the OTS from taking any action(s) that it believes
are appropriate in fulfilling the responsibilities placed upon it by law
including, without limitation, any type of supervisory, enforcement or other
action that the OTS determines to be appropriate, arising out of matters
described in Reports of Examination or based on other information in the
possession of the OTS.

IX. TIME CALCULATIONS; SEPARABILITY CLAUSE; STIPULATION INCORPORATED

A. Calculation of time limitations for compliance with the terms of this Order
run from the Effective Date and shall be calendar based, unless otherwise noted;

B. The Regional Director may extend any of the deadlines set forth in the
provisions of this Order upon written request by the Institution that includes
reasons in support for any such extension. Any OTS extension shall be made in
writing and sent to the Savings Association;

C. In the event any provision in this Order is ruled to be invalid, illegal or
unenforceable by the decision of any court of competent jurisdiction, the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or

 

7



--------------------------------------------------------------------------------

impaired thereby, unless the Regional Director in his/her discretion determines
otherwise; and

D. The Stipulation is made a part hereof and is incorporated herein by this
reference.

X. EFFECTIVE DATE; DURATION.

This Order is effective on the Effective Date as shown on the first page. This
Order (including the related Stipulation) shall remain in effect until
terminated, modified, or suspended, in writing by the OTS, acting by and through
its authorized representatives.

 

OFFICE OF THRIFT SUPERVISION By:  

/s/ Darrel W. Dochow

  Darrel W. Dochow   Regional Director   West Region

 

8